 Case 19-15488-pmm           Doc 92-3 Filed 08/07/20 Entered 08/07/20 09:19:05                Desc
                              Certificate of Service Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                         Chapter 7
 NATIONAL BROKERS OF AMERICA, INC.,
                                                         Bankruptcy No. 19-15488
                                 Debtor.


                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 7th day of August, 2020, I caused true and

correct copies of the foregoing Motion for an Order Pursuant to Bankruptcy Rule 2004 and

Notice of Motion was served via regular first-class mail, postage prepaid, upon the party listed

below:

          Officer, Director or Agent
          Santander Bank
          ATTN: Business Customer Contact Center
          Santander Way R11 EPV 02 23
          East Providence, RI 02915

 Dated: August 7, 2020                              /s/ Jennifer Vagnozzi
                                                    Jennifer Vagnozzi, Paralegal




7890585 v1
